—Order of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about July 20, 1998, which, to the extent appealed from, upon a fact-finding determination that respondent mother had permanently neglected the subject child, terminated the parental rights of the mother, and granted custody and guardianship of the child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that although petitioner agency made diligent efforts to strengthen respondent mother’s parental relationship with the subject child, she repeatedly refused to avail herself of treatment for her drug addiction. Such refusal constituted a failure to take a necessary step in planning for the future of the child (see, Matter of Star Leslie W., 63 NY2d 136, 142-143). While respondent participated in a limited way in two rehabilitation programs, she did not complete them, and the finding of permanent neglect against her was warranted (see, Matter of Lauren Annette McL., 270 AD2d 102).
Under all the relevant circumstances, the agency proved, by a fair preponderance of the evidence, that it was in the best interests of the child that the mother’s parental rights be terminated and the child be freed for adoption (see, Matter of Star Leslie W., supra, at 147-148). Respondent mother has waived any claim of appellate prejudice by reason of the absence of a transcript from the first day of the dispositional hearing since, at a reconstruction hearing, the parties stipulated to a reconstruction of the missing transcript, which reconstruction, we note, was premised primarily on a letter written by respondent mother’s counsel based on his notes of the testimony received on the day in question.
We have reviewed respondent-appellant’s remaining arguments and find them unavailing. Concur — Sullivan, P. J., Rosenberger, Ellerin, Lerner and Friedman, JJ.